Case 5:17-cv-02514-JGB-SHK Document 253-3 Filed 04/06/20 Page 1 of 7 Page ID
                                 #:5165




                       EXHIBIT C
Case 5:17-cv-02514-JGB-SHK Document 253-3 Filed 04/06/20 Page 2 of 7 Page ID
                                 #:5166


                              RESPON DENT'S PERSONAL DECLARATION

l, I)onaltl liruzer, o k crAbh-l; l:r'uzer, hereh"t slula rtnder penull"l,ty''perjrry lhal the.fbllov'ing
slctlen?cill,t, ntude on ll{ctrc'h 21, 2020, ure lnte ctilcl ecc'ttrole lo lhe best o.f'm"t'knou'ledge cuul
belie/:


                               I}IO(;RAPIII(' INI.O & G[]NDT]R IDEN'I'I'TY
 I        My legal name is Donald Frazer. but I use the name "Abbv." I started using this name when
          was l6 years old.

2.        lwasborninKingston,JamaicaonAugust5, 1996 Frornthetimelwasborn, Ilivedwith
          nry motherand my younger sister I\4y mother" sister, and I lived in the'fel Aviv community
          in downlorvn of Kingston

.l)   .   My father, Chicka, lived in a diflerent communrty and I never had a relationship with him.
          Still I always heard that he was an area gang leader who had a reputation for violence and
          ertortion. I was about six years old the last time I saw my father

,+        Fronr a young age. I knew I uas a worran As a chilci. I alwavs plaved rvith dolls with girls
          and never rvanted to play with bot's I was l2 years old rvhen I realized I was transgender. I
          started wearing nry mother's clothes when she would leav'e the house I would only wear her
          clothing when she was out and I would lock the door so I wouldn't be caurght

5         When I was 16 years old gang menrbers in my community fbund out that I am transgender.
          They demarrded that I leave or that they would kill rne 'Ihey said that "batty-men" could not
          live irr that area Thev stabbed rne

b         For the next seven years I lived in thc gLrlly in Kingston

7.        The gully is an underground sewer system running throughout Kingston, it is also used fbr
          wastewater runof-f and floods when it rains. lt is common fbr LGBT youth and adults to live
          in the gully because there is nowhere else for us to go when we are kicked out of our homes
          and communities
                             'l'he gurlly is colcl, and filled with rnosquritos. cockroaches, and rats. We
          sleep on pallets and cardboard

                                              lmmigration Historv
8         tn 20151 applied fora visa tothe tJS to visit my fiiend Fabian Gayle forThanksgiving. I
          applied to stay tbr three weeks I was interviewed about the visa application, and I was asked
          r.vhy Iwas staying fbr three weeks when Thanl<sgiving was jr"rst one day My visa application
          rvas cJeniecl

9         I t-led Janraica on July 31, 2019. I tlew to Panama where I stayed several hours before flying
          to Mexico City. I took a bus fbr about three days to T'ijuana After presenting myself at the
          IJS border I stayed in a shelter for fbur months.
Case 5:17-cv-02514-JGB-SHK Document 253-3 Filed 04/06/20 Page 3 of 7 Page ID
                                 #:5167


l0     Ientered the US on Novenrber 4. 20lc) at the San Ysidro Pr:rt of Lrntry I applied forasylum
       when I entered

                                              Medical History

I I . I was  l7 years old when I found out that I arn HIV positive. Some medical providers came to
       the gully to conduct HIV testing. I knew right arvay that it would be impossible fbr me to get
       treatment tbr t'llV while living rrr Kingston All of the tl'ec nredical proviclers are all located
       in ghettos and passing the i,'iolent nren and uang menrbers rvoulcl be tclo great o1'a risk

 l2    In 2017, I was waitingibrmy fiiend, Cavil, tocometothegully tobringme sornefood. A
       strange man came up and asked me lbr a light tbr his cigarette I reached into my pocket for a
       lighter, when without warning, the man stabbed me in the belly with a ratchet (butterfly)
       knife. I remember that he yelled "batty-boy for dead" and ran away.
                                                                'l'he
13. At the hospital. I erperienced much disc,rimination        doctors laughed when other patients
                            "batty boys" the hospital
                                          in             'l'he doctor said I should slay two weeks,
    said they did not want
    but I was afiaid of the other patients, so ldischarged rnyself the next day

 14.   My blood was drawn at Cibola and I was told that I have a liver disease, hepatitis B, and
       HIV. Inboth20lgand2020lhavebeentoldthatmyCD4countisislow,andthatlmust
       avoid int'ection

l5     I have been bleeding l'ronr nry anlrs tor rnonths now. I anr not sure why


                                    Procedural History in Detsntion

16. Irvas detained upon entry      intothe IJS on Noventber 4,2019.

 17. On or about November 2A"2()        l9 [ was movecl to the Cibola (lounty (]orrecticlnal Centerand
       housed in the transgender unit

 18. On November 25"      2Uq I was given a credible       interview with an asylum officer. I passed
                                                        f.ear
       the interview, being found credible, as a Jamaican sexual minority, with credible fear of
       persecuti on.

 I9     On December 5, 20lc) I w'as issucd a Noticc tt> Appear tbr rentoval proceedings under {240
       o1'the INA
                  'l'he N'f A chargetl nre as an r\rriving ,\lien


20 On January ?1,2020, after       several master calendar hearings, but before my individual merits
       hearing, I was translerred to the Aurora ICE Processing Center.

21. Isubmitted an l-589 totheCourt on February 25, ancl Ihave an individual hearing scheduled
    with Judgc Carbone at I 00 plr orl N4al, I l. 2020 at the Aurora lntmigration Court.
Case 5:17-cv-02514-JGB-SHK Document 253-3 Filed 04/06/20 Page 4 of 7 Page ID
                                 #:5168


                                     Care and Conditions at Cibola

22. When I was transferred to Cibola County Correctional Center, around November 70,2019.1
    had my blood drawn. I was told tlrat I have a liver disease. hepatitis B, and my HIV status
    rvas conflrrned. However. I did n()t receive these results imnrediately.

23   Because I did not have results l'ronr rry blood work I wrote a sick call request on December
     2, noting that it had been two weeks and I had not received my results. I also wrote that I am
     HIV positive and was not receiving any medication including hormones. It was returned to
     me, stamped "received Dec 8." I wrote another reqLlest on December l8 stating that t had
     done rny blood test one month ago and I was not receiving any medicatron. I wrote again on
     December 2-i stating "l arn lll\r positive am having bleeding fiorn my anus and it really hurts
     and I have warts on mv penrs I neeci rnedical attention,'" lvhich rvas marked as "received Dec
     16"

24. I was eventually given medication tbr rny liver disease at Cibola.

25 In late December I was taken to a specialist to see about my HlV. I was told that my CD4
     coLrnt was low'. and that   I should av'oid irrt'ections.

26 I u,'as not given any l-llV nredication w'hile I was at Cibtila I received no treatment fbr rny
     bleeding anus, or tbr the warts    or.r   rny penis

27.|n the trans pod at Cibola there were several rooms or cells that were unused. These were part
   of the larger unit and not part of the SHU detention. I asked if I could stay in one of the
   empty cells so that Icould isolate rnyself to kerep nri'5glf.healthy. Ml'request was denied

28. A t'ew days befbre I rvas transf'errccl to Aurora I was prescribecl an antibiotic by medical stafT
    at Cibola

29. On December 10"20201requested my medical records from Cibola. I never received a
    response or a copy of my medical records



                                     (lnre 4nd Conditions at ilurora

30 Orr January 21,.20201was transf'erred to the Aurora lC'E Processing Center.

:ll I was given a medical screening within two     days of arriving at Aurora. I was told again that I
     have a liver disease" hepatitis B. and that my CD4 coLrnt was lorv I believe the doctor said
     that my (lD4 courrt is 38

32 I was prescribed HIV nredicatiorr which I now receive regularly I do not know what rny CD4
   courlt is now or ilit has improved On or about March 17.2020I asked the nurse about
     getting my blood checked and she did not respond.
Case 5:17-cv-02514-JGB-SHK Document 253-3 Filed 04/06/20 Page 5 of 7 Page ID
                                 #:5169


 33     The food at Aurora is not good. Some days I do not eat because the food is so bad. A typical
       meal isbread,beans,andcake laskedthekitchenstafTtbrfiuitsandwastoldlcanonlyget
       rvhat is on the menLr I asked the nredical statTabout tl'uit and was told they could not help me
       with diet

 34. t have a medical appointment scheduled outside of the detention facility on Tuesday March
     24,2020. I am told that I may require enrergency surgery for my anal bleeding.

 i5    'l'he transqenclcrr women all stay rn tlrc one roonr together ('ounting me, there are currently
        l0 people being detained togcther We sleep in bunk beds

 36 Statl'does not clean the room where we stay We ask in the morning for disinlectant to clean
    with I use shampoo to wash my hands with, br"rt we do have bars of white soap I wear
       gloves to wash my dishes.

 i7. We all eat in the sanre roor'Il rvhe.re rve sleep.

 38 I have a large.jacket,          but the roonr is always cold 'l'he \vater in the shower and sink are also
       very cold

                             Care. and Conditions at   Aurora   siJrce.   COVID-19 pandenric

 l9    lflrstheardabouttheCOVll)-lc)pandenricrveeksaqobecauselamabletolistentothe
       radio

 40    'l-he f'rrst tirrre
                     I saw anything out ol'the ordinary at Aurora with respect to COVID-19 was
       FridayMarch 13,2020 Staffcameinwithmasksandhadonetrarlsgenderdetaineechange
       her clothes and her bedsheets. Then they took her away to quarantine. I heard that a lawyer
       was in Court who mav have had COVID-19

 Itl   Wc'were tolcJ about,],rt,,r-l() rilrcn they took away the one detainee fbr quarantine. We
       asked tbr hand sanit'izer 1rr,1 11,erre tolc'l to use the disinl'ectant spray. Staff had on nrasks, but
       detainees cannot get nrasks We were told that ii'we get a f'ever or a <;clugh we should write             a
       note fbr medical attention.

 42    Aurora staffscreen one person lrom the transgender unit at random each day or each shifl bv
       taki ng thei r temperature

 -li   On \1arch ?0. 1020, statf gavc rrs a hanclbool< on CO\/lD-19 lt is in tinglish and Spanish and
       says how rve should w'aslt our lrancls and stay six i'eet away l'rom other people.

 44 lt is impossible to stay six f'eet away fiom the people I am being detained with. We sleep in
    bunk beds, and often people gather near a television set. After March l3 we have been out to
    play volleyball together,iust the l0 of us, and we were unable to keep 6l'eet apart from each
       othcr
Case 5:17-cv-02514-JGB-SHK Document 253-3 Filed 04/06/20 Page 6 of 7 Page ID
                                 #:5170


45 Statl'sometimes wear glor,'es ancl rnasks, but do not kecp six t'eet apafi lt'orn each other. I do
   notknowhoworif thestalTisbeingscreened. Idonotknowwhenthestatf weretoldabout
   COVID I9

46. I clean everything because I fear getting an inf'ection, but not everyone I am detained with is
    as caret'ul abut infection as I ant


47. All l0 ofus take medicatiort I ant one of two IllV positive wonren in the roonl As clf March
   21, 2020 only the one person has been taken away tbr quarantine.

48. On Tuesday, March 17, we were woken up at 5:00 AM and told to get ready to move to a
    bigger room in Aurora because more transgender women were being transferred in. We
    waited sometime and then were told that the room was not clean and we would move on
    "l'hursclay
                On-l'hr"rrsday we were lold we w'ill be moving into a roonr that holds l8 of us on
    April I7
Case 5:17-cv-02514-JGB-SHK Document 253-3 Filed 04/06/20 Page 7 of 7 Page ID
                                 #:5171



                        RESPONDENT'S PERSONAL DECLARATION




  Donald Frazer, aka Abby Frazer

  Signature of Respondent
